I do not agree with the opinion of the majority. I think the issue of provoking the difficulty is clearly presented by the facts. To give an unqualified charge on self-defense, as suggested by the majority, would be a contradiction of the charge on provoking the difficulty. In every state of facts presenting the issue of provoking the difficulty, the injured party is necessarily the aggressor; that is, A. provokes the difficulty, B. makes an overt act or *Page 276 
an assault against A., and A. shoots to protect himself against such assault or attempted assault. A. insists under his evidence that he shot in self-defense. Now, an unqualified charge, stating in substance that if A. shot in self-defense he would not be guilty, would be a contradiction of the charge on provoking the difficulty, because A. has no right under the law to shoot in self-defense if he has provoked the difficulty; and it is proper and right for the court to tell the jury what his right of self-defense is, and that said right would be perfect unless he provoked the difficulty. As stated above, in every case where a party is killed, and the State's evidence indicates that he provoked the difficulty, then this issue is presented on the theory that he brought about the necessity of shooting the deceased, and that therefore he can not claim self-defense. Hence an unqualified charge on self-defense would be directly contradictory of the charge on provoking the difficulty. In other words, appellant can not have an unqualified right of self-defense where the evidence for the State presents the issue of provoking the difficulty. I do not mean to be understood as holding that appellant's evidence presenting the perfect right of self-defense should not be given in charge to the jury; but the court should clearly indicate to the jury that this right only exists where he did not provoke the difficulty. I understand the charges in this case clearly present these issues. As stated by the majority, the evidence for appellant presents the issue of perfect self-defense, and the evidence for the State presents the issue of provoking the difficulty. I think the charge of the court in this case admirably presents all the law of this case so far as the objections of appellant are concerned. For the reasons indicated, I do not agree with the opinion of the majority.